Title: From Thomas Jefferson to Elisha Watkins, 27 September 1808
From: Jefferson, Thomas
To: Watkins, Elisha


                  
                     Sep. 27. 1808
                  
                  Directions for Mr. Watkins when he comes
                  Davy, Abram, & Shepherd are to work with him. 
                  Phill Hubard & Bedford Davy are to saw for him when sawing is wanting. he is to live in Stewart’s house. 
                  His first work is to pale in the garden, with a paling 10. feet high. the posts are to be of locust, sufficiently stout, barked but not hewed, 12 f. long, of which 2½ f. are to go in the ground
                   it will take about 300. placing them 9.f. apart.
                  the rails are to be of heart poplar or pine. the stock is to be split into 4. quarters thus [GRAPHIC IN MANUSCRIPT] then each quarter to be split diagonally thus [GRAPHIC IN MANUSCRIPT] so as to make 2 three square rails out of each quarter. they are to be of the size usual in strong garden paling. I do not know what that is. there will be 3. to each pannel & consequently 900 in all
                  The pales are to be of chesnut, riven, & strong, 5. f 3. I long, to be dubbed on one another on the middle rail like clapboards, so that 1. nail shall do, & two lengths of pales will make the whole height. I suppose they will be generally from 5. to 7. I. wide, as should be so near as not to let even a young hare in. there will be about 7500. wanting. they are to be sharpened at the upper end thus [GRAPHIC IN MANUSCRIPT] and not thus [GRAPHIC IN MANUSCRIPT] as is usual. they are not to be put up till I come home to shew the courses of the inclosure. the pine for the rails may be got either at Pouncy’s or on my lands beyond Colle. the chesnut pales had better be got in the high mountain.
               